Citation Nr: 1017633	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  99-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left hand ulnar 
neuropathy with residual injury to the left ring and little 
fingers.

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of palmar fibromatosis, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1970 to April 1972.  These matters are before the Board 
of Veterans Appeals (Board) on appeal from an October 1998 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 1995 
and April 1999, the Veteran appeared at hearings before a 
Decision Review Officer (DRO) at the RO.  In September 2007 a 
Travel Board hearing was held before the undersigned.   
Transcripts of these hearings are associated with the 
Veteran's claims file.  In January 2008, these matters were 
remanded for further development, to include VA examinations.


FINDINGS OF FACT

1.  The Veteran's left hand (left middle finger) injury in 
service was acute and transitory, and resolved; a chronic 
left hand disability was not manifested in service; there is 
no competent (medical) evidence that the current left hand 
ulnar neuropathy and flexor tendon laceration are related to 
service to include the injury reported therein.

2.  The Veteran failed, without giving cause, to report for a 
VA examination scheduled in connection with his claim for an 
increased rating for post-operative residuals of palmar 
fibromatosis, right hand (and necessary to determine whether 
he is entitled to an increased rating).




CONCLUSIONS OF LAW

1.  Service connection for left hand ulnar neuropathy, with 
residual injury to the left ring finger and little finger is 
not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. 
§§  3.102, 3.303, 3.655(2009).

2.  The Veteran's claim seeking a rating in excess of 20 
percent for post-operative residuals of palmar fibromatosis, 
right hand, must be denied because he failed (without good 
cause) to report for VA examinations scheduled to determine 
his entitlement to this benefit.  38 C.F.R. §§ 3.326(a), 
3.655 (2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Regarding the timing of VCAA notice in this matter, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial service connection 
adjudication preceded enactment of the VCAA.  The Veteran was 
provided content-complying notice by a post-remand January 
2008 letter.  He was given ample time to respond; and the 
claims were subsequently readjudicated.  See January 2010 
Supplemental Statement of the Case (SSOC).  The letter also 
provided the Veteran notice regarding the rating of 
disability as well as effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

As to the claim for an increased rating, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The January 2008 letter provided such 
notice and the claim was thereafter adjudicated.  See January 
2010 SSOC.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
Pursuant to the January 2008 Board remand, the Veteran was 
scheduled for VA examinations to secure a nexus opinion (left 
hand disability) and determine the severity of the disability 
at issue (right hand).  Information sought on examination was 
considered critical to the adjudication of the matters at 
hand.  As was noted, he failed to report (and did not report 
any cause for the failure).  Accordingly, the Board has no 
choice but to proceed as mandated by the regulation governing 
in such circumstance.  VA's duty to assist the Veteran is 
met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Service connection:

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air  
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If a veteran engaged in combat, VA "shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service notwithstanding that there is no official 
record of such incurrence or aggravation  . . . Service 
connection of such injury may be rebutted by clear and 
convincing evidence to the contrary."  38 U.S.C.A. § 1154.
The Veteran alleges that during service he was stabbed in the 
left hand during combat, sustaining severe damage to his left 
little finger.  His service treatment records (STRs) show 
that on November 7, 1970, he was seen for a laceration of his 
left third (i.e., middle) finger.  The wound was sutured and 
dressed, and he was placed on light duty.  He was seen daily 
for cleansing and dressing of the wound.  On November 10, 
1970, he complained of pain when the finger got wet.  He 
returned to regular duty on November 15, 1970.  His STRs do 
not contain any further mention of left hand 
injury/complaints/pathology.  He was evaluated by a Medical 
Board prior to separation from service (due to right hand 
disability); there was no mention of left hand complaints or 
disability at the time.   

1997 to 2010 VA treatment records include:  

A July 1998 (see volume 2 of the claims file) treatment 
report which notes loss of range of motion of the left small 
distal interphalangeal joint (DIP) secondary to trauma with 
decreased sensation.  The Veteran gave a history of stab 
wounds to both hands during combat in service.

An August 1998 VA examination (also volume 2 of the claims 
file), when examination of the left hand found an inability 
to flex at the DIP joint of the little finger; extension was 
full.  Sensation was diminished.  The diagnosis was left hand 
ulnar neuropathy and flexor tendon laceration; the examiner 
did not comment further regarding the etiology of the 
disability.

A June 2007 (volume 5) treatment note which shows very 
minimal left sided weakness.  (The record shows that the 
Veteran had been treated for a stroke.)

A May 2009 (volume 5) treatment note which shows very minimal 
left sided weakness.

The record shows that the Veteran has a left hand disability.  
Left hand ulnar neuropathy and flexor tendon laceration are 
diagnosed.  It is also not in dispute that he was seen for a 
laceration of the 3rd finger on his left hand while in 
service.  While the record does not show that the 3rd finger 
laceration injury in service occurred in combat, neither does 
it show that the injury was not sustained in combat.  (The 
Veteran's decorations include a CIB, but not a Purple Heart 
Medal).  Nevertheless, considering the relaxed evidentiary 
requirements afforded under 38 U.S.C.A. § 1154(b), solely for 
purposes of this decision the Board will concede that the 
left middle finger laceration injury occurred in combat.  
However, § 1154 does not establish a presumption of service 
connection for a current disability, the Veteran must still 
meet the evidentiary requirements, which include showing a 
nexus between the current disability for which service 
connection is sought and the injury in service.  

The Veteran's STRs reflect that his left 3rd finger 
laceration injury in service was acute and transitory, and 
resolved.  It was sutured and dressed, and 8 days after he 
was first seen for the injury in service, he was returned to 
full duty, with no further follow-up or complaints noted in 
service.  There is no contemporaneous evidence of postservice 
left hand complaints, findings, or treatment prior to 1998.  
Consequently, service connection for the claimed left hand 
disability on the basis it resulted from the injury in 
service based on continuity of complaints since that injury 
is not warranted.  See 38 C.F.R. § 3.303(b).

Hence, what the Veteran needs to establish service connection 
for his claimed left hand disability is competent (medical) 
evidence that relates such disability to the documented 
injury in service (or somehow otherwise to service).  See 
38 C.F.R. § 3.303.  He has presented no such evidence.  

Notably, the Veteran failed, without providing cause, to 
report for an examination which was sought to secure a nexus 
opinion in this matter.  In an original compensation claim, 
when entitlement to a benefit cannot be established or 
confirmed without a VA examination and a claimant, without 
good cause, fails to report for such examination, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  Consequently, under the governing regulation the 
Board is mandated to rely on the evidence of record which 
does not show a nexus between the Veteran's current left hand 
disability, ulnar neuropathy with residual injury to left 
ring and little finders, and an injury in service.  In that 
regard it is also noteworthy that the laceration injury in 
service involved the left 3rd (or middle) finger while the 
current disability for which service connection is sought 
involves a laceration of the little finger (with ring finger 
involvement also).  

Because he is a layperson, the Veteran's own assertions 
attributing his current left hand disability to the injury 
noted in service are not competent evidence.  As noted above, 
this is a medical question requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, a lengthy time interval between service and the 
first postservice clinical notation of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding of service connection.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
To the extent that the Veteran reports he has had his current 
left hand pathology continuously since an injury in service, 
the Board finds such accounts compensation-driven, and simply 
not credible (given the conflicting contemporaneous evidence 
regarding the anatomical location of the laceration injury in 
service, and the absence of any postservice notation of the 
claimed pathology until some 26 years postservice).

The preponderance of the evidence is against his claim.  
Therefore, the benefit-of -the-doubt doctrine does not apply; 
the claim must be denied. 

Increased rating:

To assist the Veteran with the development of evidence to 
support his claim seeking an increased rating for post-
operative residuals of palmar fibromatosis, right hand, the 
RO arranged for him to be scheduled for a VA examination in 
November 2009.  He failed, without giving cause, to report 
for such examination.

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
arranging medical examinations where indicated by the facts 
and circumstances of the case.  The Veteran has a concomitant 
duty to report for such examination.  38 C.F.R. §§ 3.326(a), 
3.327(a).  
VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination and provide 
that in a claim for increase when entitlement to the benefit 
cannot be established or confirmed without a VA examination, 
and a claimant, without good cause, fails to report for such 
examination, the claim shall [emphasis added] be denied.  
38 C.F.R. § 3.655..

The Board found that a contemporaneous examination was 
necessary to ascertain the Veteran's entitlement to the 
increased rating he seeks.  Accordingly, the Board's remand 
sought development that included such examination.  The 
record shows that the Veteran failed, without giving cause, 
to report for the scheduled VA examination.  He was provided 
appropriate notice of the consequence of failure to report.  
Neither he, nor his representative, has alleged any cause for 
the failure to report.  Under the governing regulation, 
38 C.F.R. § 3.655 (b) which is dispositive, the Board has no 
recourse but to deny the appeal for an increased rating.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for left hand ulnar neuropathy, with 
residual injury to the left ring and little fingers is 
denied.

The appeal seeking a rating in excess of 20 percent for post-
operative residuals of palmar fibromatosis, right hand is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


